Appellate Case: 21-2026     Document: 010110787303       Date Filed: 12/21/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee.

  v.                                                          No. 21-2026
                                                    (D.C. No. 2:19-CR-02747-KG-1)
  MARTIN PENA ASTORGA,                                         (D. N.M.)

        Defendant - Appellant,
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges.
                  _________________________________

       Defendant Martin Astorga’s wife drove him to Colorado Springs to pick up

 fentanyl and heroin. He later pleaded guilty to conspiracy to distribute controlled

 substances. The district court sentenced him to 136 months in prison, after applying

 U.S.S.G. § 3B1.1’s aggravating-role enhancement. The district court further

 prohibited Defendant from associating with his co-conspirators—including his

 wife—while on supervised release. Defendant appeals both the application of the

 enhancement and the supervised-release condition.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2026    Document: 010110787303       Date Filed: 12/21/2022       Page: 2



       Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we

 affirm the district court’s application of the § 3B1.1 enhancement but vacate its

 supervised-release condition restricting Defendant’s contact with his wife and

 remand for reconsideration.

                                            I.

       On May 17, 2019, Defendant agreed over the phone to sell Alejandra Gomez

 $50–60 of narcotics and met her at a Pic Quik station in Las Cruces, New Mexico, to

 complete the sale. Eleven days later, Gomez texted Defendant that someone wanted

 a “big one” and that she could “grab the cash” for Defendant. Defendant again told

 Gomez to meet him at the Pic Quik. After Gomez left the parking lot, Las Cruces

 Police stopped her. Gomez tried to run away, but officers stopped her and found 5.6

 grams of methamphetamine in her sock. The officers released her without

 questioning to preserve the ongoing investigation.

       On May 31, 2019, Defendant called Joanne Dunlap, his sister-in-law, to tell

 her that he planned to stop by her house at 4:00 P.M. to pick up the package he had

 sent there. Defendant had sent her address to his supplier so that the supplier could

 mail him heroin and fentanyl. In exchange, he offered to pay Joanne for letting him

 use her address. That same day, Drug Enforcement Administration agents

 coordinated with the United States Postal Inspection Service (“USPIS”) to intercept

 packages directed to Joanne’s house. USPIS intercepted one package. Executing a

 federal search warrant, agents searched the package and found eight ounces of heroin

 and 500 fentanyl pills. Later that afternoon, agents observed Defendant at Joanne’s

                                            2
Appellate Case: 21-2026    Document: 010110787303        Date Filed: 12/21/2022    Page: 3



 house and saw Joanne check her mailbox fifteen minutes later. A few minutes later,

 Defendant left. That evening, Defendant talked to his wife, Jesse Dunlap, on the

 phone and told her that, like last time, the package might be delayed.

        By June 13th, Defendant still had not received the package, so he asked his

 supplier if he could pick up the package in Phoenix. Eventually, his supplier agreed

 to have Defendant pick up 600 fentanyl pills in Colorado Springs. So on June 19th,

 Defendant and Jesse began driving from New Mexico to Colorado Springs. Jesse

 drove while Defendant directed her where to go. When they arrived at the arranged

 address, an unknown female walked up to the white pick-up truck and handed Jesse a

 white plastic bag through the driver’s side window. Defendant and Jesse

 immediately left the parking lot after the transaction. As they entered New Mexico,

 agents coordinated with state police to conduct a traffic stop. During the stop, the

 officer detected an odor of marijuana and searched the vehicle, finding the plastic bag

 containing 124.6 grams of heroin and 480 fentanyl pills in Jesse’s purse. Jesse

 admitted to the officers that the bag belonged to her and that it contained heroin.

 Police released Jesse and Defendant and told them that the district attorney’s office

 would review the evidence. Immediately afterward, Defendant told his supplier that

 the police seized the heroin and fentanyl during the traffic stop and that Jesse took

 the blame for it.

        Nearly two years later, Defendant pleaded guilty to several counts of

 distributing fentanyl, heroin, and methamphetamine, and conspiracy to distribute

 controlled substances. Because the district court determined Defendant supervised

                                            3
Appellate Case: 21-2026    Document: 010110787303        Date Filed: 12/21/2022     Page: 4



 Jesse, Joanne, and Gomez, it applied the aggravating-role enhancement under

 U.S.S.G. § 3B1.1(c) to Defendant’s sentence, making his guideline imprisonment

 range 151 to 188 months. But after considering the factors under 18 U.S.C.

 § 3553(a) and Defendant’s good-faith attempt to assist the government, the district

 court varied downward and sentenced Defendant to 136 months’ imprisonment

 followed by a five-year supervised-release term. As a supervised-release condition,

 the district court prohibited Defendant from having any communication or contact,

 direct or indirect, with any co-defendant or co-conspirator—including his wife,

 Jesse—without his probation officer’s permission. Defendant timely appealed his

 sentence.

                                            II.

       We review the district court’s decision to apply the § 3B1.1(c) enhancement

 for clear error. United States v. Anderson, 189 F.3d 1201, 1211 (10th Cir. 1999)

 (citing United States v. Cruz Camacho, 137 F.3d 1220, 1223–24 (10th Cir. 1998)).

 Clear error exists when the record does not support the factual finding or if, after

 considering all the evidence, we have a definite and firm conviction that the district

 court made a mistake. United States v. Lozano, 921 F.3d 942, 946 (10th Cir. 2019)

 (citing United States v. Zar, 790 F.3d 1036, 1046 (10th Cir. 2015)). But when the

 district court’s account of the evidence is plausible based on the entire record, we

 will not reverse even if we are convinced that we would have weighed the evidence

 differently. Anderson v. Bessemer City, 470 U.S. 564, 573–74 (1985). In other

 words, when two permissible views of the evidence exist, “the factfinder’s choice

                                            4
Appellate Case: 21-2026    Document: 010110787303         Date Filed: 12/21/2022     Page: 5



 between them cannot be clearly erroneous.” Id. (citing United States v. Yellow Cab

 Co., 338 U.S. 338, 342 (1949); Inwood Lab’ys, Inc. v. Ives Lab’ys, Inc., 456 U.S.

 844 (1982)). Thus, we give “great deference to the district court’s application of the

 Guidelines to the facts.” Lozano, 921 F.3d at 946 (quoting United States v. Eaton,

 260 F.3d 1232, 1237 (10th Cir. 2001)).

       Defendant raises two issues on appeal: whether the district court wrongly

 applied the aggravated-role enhancement under § 3B1.1(c) to Defendant’s sentence

 and whether the district court violated Defendant’s fundamental right to familial

 association by forbidding contact with his wife without his probation officer’s

 permission while on supervised release. He raises a substantive and procedural

 challenge to each issue and concedes that he did not raise the procedural challenge to

 the first issue or any challenge to the second issue below. Thus, we review

 challenges that Defendant raises for the first time for plain error. Under the plain-

 error standard, Defendant “must demonstrate: (1) an error, (2) that is plain, meaning

 clear or obvious under current law, (3) that affects substantial rights, and (4) that

 seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

 United States v. Kearn, 863 F.3d 1299, 1305 (10th Cir. 2017) (quoting United States

 v. Piper, 839 F.3d 1261, 1265–66 (10th Cir. 2016)).

                                            III.

       We first address whether the district court erred substantively by applying the

 aggravating-role enhancement under § 3B1.1(c) to Defendant’s sentence before

 determining whether it erred procedurally by failing to adequately explain its

                                             5
Appellate Case: 21-2026    Document: 010110787303        Date Filed: 12/21/2022     Page: 6



 application of § 3B1.1(c). Last, we consider whether the district court wrongly

 restricted Defendant’s right to associate with his wife as a condition of his supervised

 release.

                                           A.

                                            1.

        The district court did not clearly err when it applied § 3B1.1(c)’s aggravating-

 role enhancement to Defendant’s sentence. The Sentencing Guidelines direct a

 district court to increase a defendant’s sentence by two levels “[i]f the defendant was

 an organizer, leader, manager, or supervisor in any criminal activity.” U.S.S.G.

 § 3B1.1(c). To determine whether this enhancement applies to a defendant’s

 conduct, a court should consider:

              the exercise of decision making authority, the nature of
              participation in the commission of the offense, the
              recruitment of accomplices, the claimed right to a larger
              share of the fruits of the crime, the degree of participation
              in planning or organizing the offense, the nature and scope
              of the illegal activity, and the degree of control and
              authority exercised over others.

 § 3B1.1 cmt. 4. “In considering these factors, the sentencing court should remain

 conscious of the fact that the gravamen of this enhancement is control, organization,

 and responsibility for the actions of other individuals[.]” United States v. Anderson,

 189 F.3d 1201, 1211 (10th Cir. 1999) (quoting United States v. Torres, 53 F.3d 1129,

 1142 (10th Cir. 1995)). A defendant qualifies as a “supervisor” when he has

 “exercised any degree of direction or control over someone subordinate to him.”

 Lozano, 921 F.3d at 948 (quoting United States v. Backas, 901 F.2d 1528, 1530 (10th

                                            6
Appellate Case: 21-2026   Document: 010110787303        Date Filed: 12/21/2022     Page: 7



 Cir. 1990)). So for the enhancement to apply, Defendant “need only manage or

 supervise one participant.” United States v. Gonzalez Edeza, 359 F.3d 1246, 1248–

 49 (10th Cir. 2004) (citing Cruz Camacho, 137 F.3d at 1224).

       Here, the presentence report’s offense-level computation provided for a two-

 level increase under § 3B1.1(c) for Defendant’s role in the offense as an organizer,

 leader, manager, or supervisor. Defendant objected to that portion of the PSR

 because his dealing with Gomez did not qualify him for the enhancement. At the

 sentencing hearing, the district court clarified that the Addendum to the PSR

 specified that Defendant’s interaction with Jesse and Joanne Dunlap, along with

 Gomez, supported the § 3B1.1(c) enhancement. The district court noted that there

 was no dispute as to the facts and determined that Defendant’s supervision of Jesse,

 Joanne, and Gomez justified the enhancement. Defendant argues the district court

 clearly erred in applying § 3B1.1(c) here because the facts do not show he acted as

 anyone’s supervisor. He also contends no evidence exists to show that he exercised

 control or organizational authority over Jesse, Joanne, or Gomez.

       But Defendant need only have supervised one participant to qualify for the

 enhancement—and the record amply supports that he supervised Jesse. See Gonzalez

 Edeza, 359 F.3d at 1248–49 (citing Cruz Camacho, 137 F.3d at 1224). Defendant’s

 testimony at the sentencing hearing revealed that Jesse had no contact with

 Defendant’s supplier because she does not speak Spanish; she drove Defendant to

 Colorado Springs because he does not have a driver’s license; and she knew where to

 go and when to leave because Defendant told her.

                                           7
Appellate Case: 21-2026     Document: 010110787303        Date Filed: 12/21/2022        Page: 8



       Still, Defendant argues that Jesse was not his subordinate, only his wife; that

 no evidence shows she accompanied him to Colorado Springs because he ordered her

 to; and that her participation was too isolated to establish a supervisor-subordinate

 relationship. Defendant also cites out-of-circuit authority to argue that § 3B1.1’s

 intent is not to punish providing another person with information. Defendant’s

 argument fails, however, because our precedent provides that someone qualifies as a

 “supervisor” under § 3B1.1 if he exercised “any degree of direction or control over

 someone subordinate to him.” Lozano, 921 F.3d at 948 (quoting Backas, 901 F.2d

 at 1530). The evidence shows that Defendant directed Jesse when and where to go as

 she drove him to pick up the drugs in Colorado Springs. Because any degree of

 control or direction is sufficient, the record supports the district court’s conclusion

 that Defendant functioned as a supervisor under § 3B1.1. And we have already

 determined that “a single criminal endeavor” may trigger §3B1.1’s enhancement–

 “sustained criminal conduct is not necessary.” United States v. Marquez, 833 F.3d

 1217, 1223 (10th Cir. 2016). Thus, the district court did not clearly err when it

 applied § 3B1.1(c)’s aggravating-role enhancement to Defendant’s sentence.

                                             2.

       Regardless of whether the district court erred by applying the enhancement,

 Defendant urges us to reverse because the district court failed to adequately explain

 why it applied the enhancement. But Defendant did not raise this procedural

 complaint before the district court. When a party does not raise a legal theory before

 the district court, we consider it forfeited on appeal, and will reverse only if the

                                             8
Appellate Case: 21-2026     Document: 010110787303         Date Filed: 12/21/2022     Page: 9



 district court plainly erred. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128

 (10th Cir. 2011) (“To show plain error, a party must establish the presence of

 (1) error, (2) that is plain, which (3) affects substantial rights, and which (4) seriously

 affects the fairness, integrity, or public reputation of judicial proceedings.”).

        For purposes of our analysis, we will assume the district court did not

 adequately explain the factual basis supporting the enhancement; 1 and that its failure

 to do so satisfies prong one and two of our plain error test.

        But to prevail, Defendant must also show that the error affected his substantial

 rights. “[T]o show that an error affected his substantial rights, [Defendant] must

 establish a reasonable probability that, but for the error claimed, the result of the

 proceeding would have been different.” Marquez, 833 F.3d at 1221 (quoting United

 States v. Uscanga–Mora, 562 F.3d 1289, 1295 (10th Cir. 2009)). And “[i]n the

 context of sentencing enhancements, if ‘[t]he defendant . . . received a sentence

 merited by the evidence . . . we cannot say . . . that, but for the claimed error, the

 defendant’s sentence would have been any different.’” Id. (quoting Uscanga-Mora,

 562 F.3d at 1295).

        Defendant’s position fails at this step. Here, as demonstrated by our

 conclusion that the evidence showed Defendant directed Jesse, Defendant received a


        1
          We have held that “a district court ‘must make specific findings and advance
 a factual basis to support an enhancement under U.S.S.G. § 3B1.1.’” Marquez,
 833 F.3d at 1221 (quoting United States v. Chisum, 502 F.3d 1237, 1242 (10th Cir.
 2007)). And “even if the record overwhelmingly supports the enhancement,
 appellate fact-finding cannot substitute for the district court’s duty to articulate
 clearly the reasons for the enhancement.” Id. (quoting Chisum, 502 F.3d at 1242).
                                              9
Appellate Case: 21-2026     Document: 010110787303         Date Filed: 12/21/2022     Page: 10



  sentence merited by the evidence. So, “we cannot say—as we would have to in order

  to reverse his sentence for plain error—that [Defendant’s] substantial rights were

  violated.” Id. at 1223; United States v. Gehrmann, 966 F.3d 1074, 1083–85

  (10th Cir. 2020) (third prong of plain error not satisfied where evidence supports

  application of enhancement.). Thus, Defendant’s procedural challenge fails, and we

  need not consider the remaining prong. 2

                                              B.

         Defendant next argues that the district court wrongly restricted his right to

  associate with his wife as a supervised-release condition: procedurally because the

  district court failed to make the particularized findings necessary to support that

  restriction and substantively because the record has no sufficient findings to support

  such a restriction. Defendant raised neither argument below, so we review both

  challenges to the condition for plain error. We conclude the district court plainly

  erred by failing to make particularized findings justifying the condition.

         “A district court has broad discretion to impose conditions on supervised release.”

  United States v. Burns, 775 F.3d 1221, 1223 (10th Cir. 2014) (citing United States v.

  Mike, 632 F.3d 686, 692 (10th Cir. 2011)). “But when a court imposes a special


         2
          Defendant’s position fails for another reason as well. In assessing whether an
  appellant has met its burden of establishing prong three of our plain error test, we have
  been clear that the party seeking relief must do more than advance a bare assertion that
  the outcome in the district court was somehow affected by the district court’s insufficient
  statement of reasons. See United States v. Mendoza, 543 F.3d 1186, 1195 (10th Cir.
  2008). With respect to Jesse, Defendant offers only a two-sentence conclusion that no
  evidence supports the enhancement. This is precisely the type of conclusory argument
  we have held insufficient to demonstrate an impact on a party’s substantial rights.
                                              10
Appellate Case: 21-2026         Document: 010110787303       Date Filed: 12/21/2022       Page: 11



  condition that invades a fundamental right or liberty interest, [it] must justify the

  condition with compelling circumstances.” Id. (citing Mike, 632 F.3d at 696).

  A defendant has a fundamental right to familial association. United States v. Lonjose,

  663 F.3d 1292, 1303 (10th Cir. 2011) (citing United States v. Smith, 606 F.3d 1270,

  1283–84 (10th Cir. 2010)). That right includes spouses. See Griffin v. Strong, 983 F.2d

  1544, 1548 (10th Cir. 1993). Thus, a district court may only impose special conditions

  interfering with a defendant’s right to associate with his spouse in compelling

  circumstances after making particularized findings. See Burns, 775 F.3d at 1222.

         Here, as a condition of supervised release, the district court prohibited Defendant

  from having any communication or contact, indirect or direct, with any codefendant or

  co-conspirator, including his wife, Jesse. The court noted that before Defendant had any

  contact with Jesse, or anyone else involved in this conspiracy, he would need his

  probation officer’s permission. But this discussion only described the condition without

  explaining the need for it.

         Later, Defendant’s counsel expressed concern and asked if the parties could soften

  their attitude toward communication between Defendant and Jesse. The district court

  acknowledged that Defendant and his wife should be able to communicate with each

  other with permission from the probation officer. The court explained it imposed a

  restriction because any co-conspirators should not be able to communicate if it could be

  furthering a conspiracy. But explaining the utility of prohibiting co-conspirators from

  communicating does not justify the need for interfering with Defendant’s spousal

  relationship. The district court committed plain error by failing to make particularized

                                                11
Appellate Case: 21-2026     Document: 010110787303         Date Filed: 12/21/2022        Page: 12



  findings justifying the need for the condition. See Burns, 775 F.3d at 1223 (“An error is

  plain if it is ‘clear and obvious under current law.’” (quoting United States v. Brown,

  316 F.3d 1151, 1158 (10th Cir. 2003))).

         The government concedes the district court failed to make particularized findings

  justifying the condition limiting Defendant’s contact with Jesse—fulfilling the first two

  plain-error prongs—and advocates remanding to the district court for reconsideration of

  the condition. The government also concedes that the record allows a reasonable

  probability that the outcome would have been different had the court made such

  findings—satisfying plain error’s third prong—and that this possibility also carries

  Defendant’s burden under plain error’s last prong. Thus, we determine the district court

  committed plain procedural error by failing to make particularized findings explaining

  the need for restricting Defendant’s contact with his wife and “remand for

  reconsideration of the supervised-release condition requiring [Defendant] to obtain

  permission from the probation office before he can contact [his wife].” Burns, 775 F.3d

  at 1225.3

         In sum, we affirm the § 3B1.1(c) aggravating-role enhancement of Defendant’s

  sentence but vacate the supervised-release condition restricting Defendant’s contact with

  his wife and remand for reconsideration.




         3
          Because we vacate the supervised-release condition restricting Defendant’s
  contact with his wife based on the district court’s plain procedural error and remand
  for reconsideration, we do not reach Defendant’s substantive challenge that the
  record contains insufficient findings to justify the condition.
                                              12
Appellate Case: 21-2026   Document: 010110787303    Date Filed: 12/21/2022   Page: 13



        AFFIRMED in part, VACATED in part, and REMANDED.


                                         Entered for the Court


                                         Joel M. Carson III
                                         Circuit Judge




                                        13